     Case 1:21-cv-00227-NONE-HBK Document 3 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY SEARS,                                  No. 1:21-cv-00227-HBK (SS)
12                      Plaintiff,
13          v.                                         ORDER GRANTING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS AND DIRECTING
14    COMMISSIONER OF SOCIAL                           CLERK TO ISSUE SUMMONS
      SECURITY,
15                                                     (Doc. No. 2)
                        Defendant.
16

17

18
           Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis under
19

20    28 U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the

21    motion satisfies the requirements under § 1915 to proceed in forma pauperis.

22         By separate order, this Court will issue a Scheduling and Briefing Order. Plaintiff is
23    directed to paragraph 1 of that Order. Plaintiff shall promptly file proof of service with the Court
24
      upon completion of service.
25
           Accordingly:
26
           1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED.
27

28
                                                       1
     Case 1:21-cv-00227-NONE-HBK Document 3 Filed 02/24/21 Page 2 of 2


 1            2. The Clerk of Court shall attach its “Instructions for Service of Social Security Appeals”
 2    to this Order.
 3
              3. The Clerk is directed to issue summons; and
 4
              4. The United States Marshal is directed to serve a copy of the complaint, summons, and
 5
      this order upon the Commissioner. Plaintiff must assist the U.S. Marshal upon request.
 6

 7            5. Within five (5) days of receiving the return of service from the U.S. Marshal, Plaintiff

 8    shall file the return of service with the court.

 9

10   IT IS SO ORDERED.
11

12   Dated:      February 23, 2021
                                                         HELENA M. BARCH-KUCHTA
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
